[Cite as State v. Wertman, 2019-Ohio-7.]


                                       COURT OF APPEALS
                                    ASHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. John W. Wise, P. J.
        Plaintiff-Appellee                        Hon. William B. Hoffman, J.
                                                  Hon. Earle E. Wise, Jr., J.
-vs-
                                                  Case No. 18 COA 026
DAVID M. WERTMAN

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                      Criminal Appeal from the Court of Common
                                              Pleas, Case No. 15 CRI 181


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                        January 2, 2019



APPEARANCES:

For Plaintiff-Appellee                        For Defendant-Appellant

CHRISTOPHER R. TUNNELL                        DAVID M. WERTMAN
PROSECUTING ATTORNEY                          PRO SE
VICTOR R. PEREZ                               3447 Stimson Road
ASSISTANT PROSECUTOR                          Norton, Ohio 44203
110 Cottage Street
Ashland, Ohio 44805
Ashland County, Case No. 18 COA 026                                                    2

Wise, John, P. J.

      {¶1}    Appellant David M. Wertman appeals his conviction and sentence entered

in the Ashland County Court of Common Pleas following a plea of guilty to one count of

Attempted Engaging in a Pattern of Corrupt Activity.

      {¶2}    Appellee is the State of Ohio.

      {¶3}    This case comes to us on the accelerated calendar. App.R. 11.1 governs

accelerated-calendar cases and states in pertinent part:

              (E) Determination and judgment on appeal.

              The appeal will be determined as provided by App.R. 11.1. It shall

      be sufficient compliance with App.R. 12(A) for the statement of the reason

      for the court’s decision as to each error to be in brief and conclusionary

      form.

              The decision may be by judgment entry in which case it will not be

      published in any form.

      {¶4}    One of the most important purposes of the accelerated calendar is to enable

an appellate court to render a brief and conclusory decision more quickly than in a case

on the regular calendar where the briefs, facts, and legal issues are more complicated.

Crawford v. Eastland Shopping Mall Assn., 11 Ohio App. 3d 158, 463 N.E.2d 655 (10th

Dist.1983).

      {¶5}    This appeal shall be considered with the foregoing rules in mind.
Ashland County, Case No. 18 COA 026                                                    3


                          STATEMENT OF THE FACTS AND CASE

        {¶6}   On October 30, 2015, Appellant David M. Wertman was indicted by the

Ashland County Grand Jury on one count of Engaging in a Pattern of Corrupt

Activity, in violation of R.C. §2923.32(A)(3), a felony of the second degree.

        {¶7}   On January 15, 2016, Appellant entered a plea of guilty to one count of

Attempted Engaging in a Pattern of Corrupt Activity, in violation of R. C. §2923.32(A)(3)

and 2923.02(A), a felony of the fourth degree. See Judgment Entry, January 19th, 2016.

        {¶8}   On July 22, 216, the trial court sentenced Appellant to community control

for three (3) years, fines, forfeiture of certain personal property, and a license

suspension. See Judgment Entry-Sentencing, Ashland Co. Case No. 15-CRI-181. July

22nd, 2016. The trial court also informed Defendant-Appellant that violations of his

conditions could result in a sanction of up to eighteen months in the custody of the Ohio

Department of Rehabilitation and Correction. Id

        {¶9}   On September 13, 2016, a Community Control Violation was filed against

Appellant alleging that he overdosed on heroin.

        {¶10} On October 5, 2016, Appellant admitted to his violation and was sentenced

to two (2) days in the Ashland County Jail. See Judgment Entry dated November 15th,

2016.

        {¶11} On April 27, 2018, a second Community Control Violation was filed against

Defendant-Appellant. It alleged eight violations:

               COUNT ONE (1): TO WIT: On or about 4/24/18, you used marijuana.

               COUNT TWO (2): TO WIT: On or about 4/24/18, you possessed

        marijuana.
Ashland County, Case No. 18 COA 026                                                       4


              COUNT THREE (3): TO WIT: Since on or about 6/1/17, you traveled

       to Michigan without a written travel permit from the Adult Parole Authority.

              COUNT FOUR (4): TO WIT: On or about 3/25/18, you were in

       possession of a firearm.

              COUNT FIVE (5): TO WIT: Since on or about 7/22/16, you have

       failed to complete court ordered community work service.

              COUNT SIX (6): TO WIT: On or about 4/24/18, you used marijuana.

              COUNT SEVEN (7): TO WIT: On or about 4/24/18, you admitted to

       possession of marijuana.

              COUNT EIGHT (8): TO WIT: On or about 4/23/18, you failed to abide

       by your court approved curfew.

       {¶12} On May 18, 2018, pursuant to a plea deal, Appellant admitted to Counts 1, 2,

6, and 7. See Judgment Entry dated June, 7th, 2018. The other charges were dismissed

according to the plea agreement. Id.

       {¶13} On June 6, 2018, at the sanctioning hearing, trial counsel presented

mitigating evidence on behalf of Appellant claiming that Appellant's possession of

marijuana was for medical purposes. (Sanc. T. at 4-8). When challenged by the trial

court about why Appellant did not present his affirmative defense, trial counsel

conceded that medical marijuana was still a technical violation of community control.

(Sanc. T. at 8).

       {¶14} The trial court adopted the recommendation of the Adult Parole Authority and

sentenced Appellant to six (6) months in CROSSWEAH Community Based Correctional

Facility. (Sanc. T. at 12). The trial court sentenced Appellant to an additional thirty (30)
Ashland County, Case No. 18 COA 026                                                       5


days in the Ashland County Jail "unless and until" Appellant was admitted to

CROSSWEAH. Id.

      {¶15} During the hearing, the trial court stated:

             This is [Appellant's] second violation of supervision, and there is a

      lot of stuff he did not plead to, but this Court has knowledge about him

      engaging in conduct with the fire crackers attempting to disrupt a

      capital case ... and the travel out of state ... I don't think we have your

      attention, [Appellant].

      {¶16} (Sanc. T. at 10-11).

      {¶17} Appellant filed a Motion to Stay Execution of Sentence, which was granted

by the trial court on June 14th, 2018.

      {¶18} Appellant filed a Notice of Appeal on July 5, 2018, was granted an

extension on August 18, 2018, granted a second extension on September 27, 2018, and

filed a timely appeal on October 10, 2018.

      {¶19} Appellant’s brief lists the following errors for review:

                                  ASSIGNMENTS OF ERROR

      {¶20} “I. Sentencing is contrary to law.

      {¶21} “II. Sentencing was a violation due process.

      {¶22} “III. Ineffective legal counsel.”

      {¶23} As an initial matter, we note Appellee's brief fails to conform to App.R. 16(A).

Nevertheless, this Court read and considered it.
Ashland County, Case No. 18 COA 026                                                      6


                                           I., II.

       {¶24} In his first and second assignments of error, Appellant challenges his

sentence imposed following his community control violations. Appellant argues that his

sentence is contrary to law and was a violation of due process.

       {¶25} Appellant herein appears to be arguing that the trial court should not have

considered uncharged violations in sentencing. Appellant also argues that he was not

given the opportunity to present evidence or face his accusers.

       {¶26} During the sanctions hearing, the trial court mentioned Count 3, which had

been dismissed pursuant to a plea agreement. (Sanc. T. at 10-11). Count 3 alleged that

Appellant had traveled out of the state without permission. The trial court also made

reference to an attempt by Appellant to take firecrackers into a capital case. (Sanc. T. at

10).

       {¶27} A sentencing court may consider charges that have been dismissed or

reduced pursuant to a plea agreement. State v. Parsons, 2013-Ohio-1281, 2013 WL
1289523, ¶ 18, citing State v. Starkey, 7th Dist. No. 06MA110, 2007-Ohio-6702, 2007 WL
4374457, ¶ 2; State v. Cooey, 46 Ohio St. 3d 20, 35, 544 N.E.2d 895 (1989). In imposing

sentence, the trial court can also take into consideration the fact that the charges were

reduced. Id. Furthermore, long-established caselaw has held that the trial court may

consider uncharged crimes, as well as charges that are dismissed in a plea agreement,

as factors at sentencing. State v. Starkey, 7th Dist. Mahoning No. 06 MA 110, 2007-

Ohio-6702, ¶ 2

       {¶28} We further find Appellant’s due process arguments not well-taken. The

Supreme Court of Ohio has stated that a guilty plea “represents a break in the chain of
Ashland County, Case No. 18 COA 026                                                          7

events which has preceded it in the criminal process.” State v. Spates, 64 Ohio St. 3d 269,

272, 595 N.E.2d 351 (1992). “When a criminal defendant has solemnly admitted in open

court that he is in fact guilty of the offense with which he is charged, he may not thereafter

raise independent claims relating to the deprivation of constitutional rights that occurred

prior to the entry of the guilty plea.” Id. (He may only attack the plea itself by showing that

the advice he received from counsel was not within the standards). Appellant herein has

not challenged the voluntary nature of his plea.

       {¶29} Upon review of the record, we do not find that the trial court abused its

discretion in imposing sentence in this matter.

       {¶30} Appellant's first and second assignments of error are overruled.

                                                  III.

       {¶31} In his third assignment of error, Appellant argues that he was denied the

effective assistance of counsel. We disagree.

       {¶32} A claim of ineffective assistance of counsel requires a two-prong analysis.

The first inquiry is whether counsel's performance fell below an objective standard of

reasonable representation involving a substantial violation of any of defense counsel's

essential duties to Appellant. The second prong is whether the Appellant was prejudiced

by counsel's ineffectiveness. Lockhart v. Fretwell, 506 U.S. 364, 113 S. Ct. 838, 122
L. Ed. 2d 180 (1993); Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984); State v. Bradley, 42 Ohio St. 3d 136, 538 N.E.2d 373 (1989).

       {¶33} Counsel is unconstitutionally ineffective if his performance is both deficient,

meaning his errors are “so serious” that he no longer functions as “counsel,” and
Ashland County, Case No. 18 COA 026                                                      8

prejudicial, meaning his errors deprive the defendant of a fair trial. Strickland v.

Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

       {¶34} Here, Appellant argues that his counsel was ineffective in “offering

statements to the Court accepting that Mr. Wertman failed to properly notify his probation

officer about said prescription in an appropriate and timely manner while having proof this

was not the case.” Appellant’s brief at 6.

       {¶35} Upon review, we find, as stated above, that Appellant admitted to and plead

guilty to the alleged community control violations. The sanctions imposed upon Appellant

resulted from his guilty plea, not the statements made by his counsel concerning

notification. Further, Appellant has provided no evidence in support of such proper

notification.

       {¶36} We therefore find that Appellant has failed to show that his trial counsel

performed below an objective standard of reasonable representation or that he was

prejudiced by the alleged error.
Ashland County, Case No. 18 COA 026                                            9


       {¶37} Appellant’s third assignment of error is overruled.

       {¶38} For the foregoing reasons, the judgment of the Common Pleas Court of

Ashland County, Ohio, is affirmed.


By: Wise, John, P. J.

Hoffman, J., and

Wise, Earle, J., concur.




JWW/d 1219